UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8056


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTY LORENZO WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:95-cr-00039-TEM-TEM-1)


Submitted:   May 30, 2013                     Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marty Lorenzo Wright, Appellant Pro Se.  Eric Matthew Hurt,
Scott W. Putney, Assistant United States Attorneys, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marty   Lorenzo    Wright       appeals    the    district    court’s

order denying his motion for a “Writ of Coram Nobis.”                     We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Wright, No. 4:95-cr-00039-TEM-TEM-1 (E.D. Va. Nov. 20,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented      in   the    materials

before   this   court   and   argument      would     not   aid   the   decisional

process.



                                                                          AFFIRMED




                                        2